ORDER

PER CURIAM.
Anne Hillyer (Hillyer) appeals from the Labor and Industrial Relations Commission’s (the Commission) determination that she was ineligible to receive unemployment compensation benefits because she left work voluntarily without good cause attributable to her employer.
In her sole point on appeal, Hillyer contends the Commission failed to consider undisputed evidence that would cause a reasonable person in similar circumstances to resign. Hillyer further argues that she made a good faith attempt to resolve employment issues prior to her resignation. We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).